Citation Nr: 0213640	
Decision Date: 10/04/02    Archive Date: 10/10/02

DOCKET NO.  94-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Evaluation of post-traumatic headaches currently rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1964 
to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In November 1998, a hearing was held before Anna Bryant.  In 
July 2002, a hearing was held before Gary L. Gick.  These 
Board members were designated by the Chairman to conduct 
those hearings, pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 
2001), and both participated in this decision.  

When the case was previously before the Board in May 1999, it 
was remanded for further development.  The requested 
development was completed.  This led the RO to grant an 
earlier effective date for service connection for post-
traumatic headaches.  The date granted was January 17, 1978, 
the date that the claim was received.  38 U.S.C.A. § 5110(a), 
(b)(1) (West 1991).  The veteran has not claimed and the 
Board can not discern, from the facts of this case, any legal 
basis for an earlier effective date.  We therefore conclude 
that this is a complete grant and the issue of entitlement to 
an effective date earlier than June 13, 1990, for the award 
of service connection for post-traumatic headaches is no 
longer before the Board.  Cf. AB v. Brown, 6 Vet. App. 35, 39 
(1993).  The issues of entitlement to service connection for 
post-traumatic stress disorder (PTSD) and evaluation of post-
traumatic headaches have been fully developed and the Board 
now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has PTSD as the result of a stressor during 
his active wartime service.  

3.  The post-traumatic headaches are manifested by mild daily 
headaches with severe headaches once or twice a week.  The 
post-traumatic headaches do not approximate characteristic 
prostrating migraine attacks occurring on an average once a 
month over last several months.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.304 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
post-traumatic headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 
and Codes 8045, 8100, 9304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did not consider the case under the VCAA.  However, 
the veteran was not prejudiced.  Compare Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).  The RO provided the veteran 
with the pertinent evidentiary development which was 
subsequently codified by the VCAA and implementing 
regulations.  In addition to performing the pertinent 
development required under the VCAA, the RO notified the 
veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under the VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2001).  Therefore, it would not abridge the 
appellant's rights under the VCAA and implementing 
regulations for the Board to proceed to review the appeal.  

Specifically, the veteran's application is complete.  The 
rating decision, statement of the case, supplemental 
statements of the case, Board remand and other correspondence 
notified the veteran and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, and the evidence to be provided by the 
claimant.  Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 
188 (2002).  No additional evidence is required to make a 
determination on either claim.

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  Social Security Administration 
(SSA) medical records were obtained.  The service medical 
records are in the claims folder.  VA records have been 
obtained.  The veteran has been examined by VA and a medical 
opinion rendered.  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(a)).

Service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

To comply with the decision of the Court in Cohen v. 
Brown, 10 Vet. App. 128 (1997) VA issued a final rule, 
effective March 7, 1997, the date of the Cohen v. Brown 
decision, to amending 38 C.F.R. § 3.304(f) to read as 
follows:

Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32807 (June 18, 1999), codified at 38 C.F.R. 
§ 3.304(f) (2001).  

Where the law changes after a claim has been filed or 
reopened but before the administrative or judicial 
process has been concluded, the version most favorable 
will apply unless Congress provided otherwise or 
permitted the Secretary to provide otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991). 

The veteran has asserted that he engaged in combat, 
particularly that he was subject to rocket and mortar 
attacks.  In the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991).  

The implementing regulation provides:  Satisfactory lay or 
other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. §1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (2001).  

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99, 
October 18, 1999.  

Stressor confirmation  The veteran has asserted that rocket 
and mortar attacks were a stressor.  See report of June 1997 
VA examination.  As early as the November 1992 VA examination 
for headaches, the veteran reported that he was stationed at 
Phu Bi and the base was attacked with mortar fire.  
Particularly during TET, it was hit every night.  During the 
December 1993 VA neurological examination, the veteran 
reported that while in Vietnam, in 1967, there was a sudden 
explosion and the side of his head was bleeding.  A January 
1968 service medical record confirms that the veteran was 
struck in the head the previous night and sustained a 
laceration requiring sutures.  During his November 1998 Board 
hearing, the veteran testified of being injured in December 
1967.  Reports from the Center for Research of Unit Records 
confirm an attack on the veteran's base in April 1967, and it 
appears that the records for December 1967 and January 1968 
were not searched.  However, as the service medical records 
confirm an injury, the Board finds that this stressor is 
confirmed.

The veteran also reported watching the death of the executive 
officer of his unit in a helicopter crash.  This was not 
confirmed.  The veteran is on notice that this claimed 
stressors was not confirmed.  The notice requirement of VCAA 
has been complied with in regard to this stressor.

The third stressor is the death, in an airplane crash, of a 
member of the veteran's unit.  At his July 2002 Board 
hearing, the veteran testified that his roommate was killed 
when his aircraft went down.  The service medical records 
place the veteran in Vietnam at least from May 1967 to April 
1968.  The National Archives have confirmed the death, in 
October 1967, of the service member named by the veteran in 
an aircraft crash.  They also show the decedent had the same 
military occupational specialty as the veteran.  The Board 
finds that this claimed stressor is confirmed.

Diagnosis  A diagnosis from a professional with the necessary 
training and experience is required to establish that the 
veteran has the claimed disability.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

The Board has reviewed all evidence of record and finds that 
there are many examinations and clinical records which carry 
a diagnosis of depression, without addressing PTSD.  As these 
reports do not address PTSD, they are not relevant and will 
not be detailed here.

There is one medical report against the claim.  On the 
November 1992 VA examination, the veteran reported serving 
two tours in Vietnam.  The first was from March 1965 to April 
1969 (sic) and the second from April 1967 to April 1968.  
During his second tour, his unit was subject to considerable 
mortar fire, particularly during TET when the unit were hit 
almost every night.  He told of being wounded by flying 
glass.  He told of headaches and difficulty getting along.  
The doctor noted that the veteran seemed annoyed at the 
questioning and his voice was edgy at times.  He was 
reluctant to enter into the conversation.  Associative 
processes were normal.  There were no delusional or 
hallucinatory elements.  Mood was definitely depressed.  
Sensorium was intact.  The physician commented that 
sufficient material did not surface to support a post-
traumatic stress classification.  The diagnosis was headaches 
with depression.

Several other reports support a diagnosis of PTSD.

The SSA records contain the report of a March 1997 
psychologic evaluation by Alan D. Blotcky, Ph.D.  The head 
injury in Vietnam was noted.  Abnormal findings included 
vague memory.  He seemed depressed and dejected.  His affect 
was flat.  He seemed serious and intense and never smiled or 
laughed.  Verbalizations were morbid and negative.  His 
energy level was poor.  The diagnoses included PTSD.

In a SSA medical summary dated in April 1997, Psychologist D. 
W. Leonard, Ph.D., reported a diagnosis of PTSD.

An April 1997 VA clinical note recorded complaints of 
headaches and nightmares.  The veteran appeared depressed.  
The assessment was chronic depression and possible PTSD.

On a June 1997 VA PTSD examination, the veteran reported 
serving in Vietnam from 1965 to 1966 and from 1967 to 1968.  
He stated that he received a head injury from debris when the 
building he was in was hit by a rocket.  On another occasion, 
his executive officer was taking off in a helicopter, which 
lifted off and then came crashing back down, killing all 
aboard.  He also told of his roommate being killed in an 
aircraft crash.  The veteran reported intrusive thoughts and 
recollections of Vietnam.  He said that he thought of the 
helicopter crash and the men killed during the TET offensive.  
He stated that when January comes, he has frequent nightmares 
of Vietnam.  He reported avoiding movies about Vietnam.  He 
described hypervigilant behavior and startle response.  He 
did not contact former friends after service.  He tended to 
isolate himself.  He reported difficulty concentrating and 
forgetfulness.  Objectively, short and long term memory 
impairment was evident.  Mood was depressed and affect was 
flat.  The doctor expressed the opinion that the veteran's 
current symptoms were consistent with a diagnosis of PTSD.  
The diagnosis was PTSD, chronic, severe.  

PTSD with depression was the diagnosis noted on the July 1997 
SSA medical summary.

In a report dated in January 1998, private psychiatrist 
Charles E. Herlihy, M.D., reviewed the veteran's history and 
reported on mental status and intellectual examinations.  The 
diagnoses were depressive disorder and PTSD, moderately 
severe.

In August 1998, the veteran was examined by the same doctor 
who did the June 1997 VA PTSD examination.  He noted that the 
claims folder was reviewed.  He noted that the stressors were 
described in the June 1997 report.  Clinical interview 
indicated that the veteran continued to struggle with all 
major symptoms of PTSD including intrusive thoughts and 
recollections, nightmares, flashbacks, tendency to isolate 
himself, avoidance behaviors, hypervigilance, startle 
response, rage, chronic depression, and feelings of 
alienation.  Objective findings included severely impaired 
memory, concentration and judgment, slow speech, flat affect, 
and depressed mood.  The diagnosis was PTSD, chronic, severe.  
The examiner expressed the opinion that the veteran's 
depression was secondary to his PTSD.  The doctor further 
stated that the findings on this examination remained 
consistent with the findings on the June 1997 examination in 
that PTSD was related to experiences in Vietnam.  

VA clinical notes of January 1999, noted the veteran's 
complaints and had an assessment of chronic PTSD.

Analysis  The November 1992 VA examination report is the 
strongest evidence against a diagnosis of PTSD; the examiner 
merely stated that sufficient material did not surface to 
support the diagnosis.  Since that time, the veteran has been 
examined by private and VA doctors, who have repeatedly 
diagnosed PTSD.  Most important is the August 1998 VA 
examination which not only diagnosed PTSD but connected the 
diagnosis to the claimed stressors.  As some of these 
stressors have been verified, the Board concludes that the 
evidence supports the conclusion that the veteran has PTSD 
and that it is due to stressors during his service in 
Vietnam.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Therefore, service connection for PTSD will be granted.  

Evaluation of headaches  Service-connected disabilities are 
rated in accordance with a schedule of ratings which are 
based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  

The Board has considered all the evidence of record.  The 
service medical records show that post-traumatic headaches 
were diagnosed in service.  A March 1978 rating decision 
denied service connection for migraine headaches.  In 
September 1991, the Board found that new and material 
evidence had been presented to reopen a claim of service 
connection for headaches.  Service connection for headaches 
was granted.  The Board decision was put into effect by a 
February 1992 rating decision.  That decision rated post-
traumatic headaches as 10 percent disabling under Codes 8045-
9305.  Migraine headaches were listed as non-service-
connected.  

For brain disease due to trauma:

  Purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic 
code (e.g., 8045-8207).  

  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of 
brain trauma, will be rated 10 percent and no more under 
diagnostic code 9304.  This 10 percent rating will not 
be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under diagnostic code 9304 
are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

38 C.F.R. Part 4, Code 8045 (2001).  

In this case, there is no diagnosis of multi-infarct dementia 
associated with brain trauma.  So, the regulation prohibits a 
rating in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304.  38 C.F.R. Part 4, Code 
8045 (2001).  

Further, the evaluation of the same disability under various 
diagnoses is to be avoided.  The evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2001).  Since service connection has been 
granted for PTSD and it will be evaluated under the criteria 
for rating mental disorders, the veteran's headaches can not 
also be evaluated under the criteria for mental disorders.

It has been asserted that the headaches should be rated by 
analogy to migraines.  The maximum rating for migraine is 50 
percent and is for a disability with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  With characteristic prostrating 
attacks occurring on an average once a month over last 
several months, a 30 percent rating will be assigned.  With 
characteristic prostrating attacks averaging one in 2 months 
over last several months, a 10 percent rating will be 
assigned.  With less frequent attacks, the disability will be 
rated as non-compensable (0 percent).  38 C.F.R. Part 4, Code 
8100 (2001).  

The record contains some diagnoses of migraine, such as the 
July 1991 VA hospital report and the July 1993 VA outpatient 
clinical record.  However, in March 1978, the RO denied 
service connection for migraines.  The Board subsequently 
found that the veteran's claim for headaches was reopened and 
granted service connection for headaches, noting the 
diagnosis of post-traumatic headaches during service.  The 
Board did not grant service connection for migraines.  It 
found the March 1978 decision was final.  Thus, the Board 
will not rate migraine headaches but will consider the 
possibility of assigning a higher rating for the service-
connected post-traumatic headaches as analogous to migraines.  
38 C.F.R. § 4.20 (2001).  

Background  The VA clinical records show repeated headache 
complaints with various diagnoses.  In February 1979, the 
veteran reported that he had passed out and had a headache.  
The diagnosis was syncope of undetermined etiology.  Headache 
was again diagnosed in December 1979.  It was described as 
over the eyes and a constant ache.  

In December 1990, the veteran reported 2 to 3 headaches per 
month and the diagnosis was recurrent headaches.

In May 1992, the veteran reported headaches every few weeks 
since leaving Vietnam.  The diagnosis was headaches.  In 
early June 1992, the veteran complained of chronic headaches, 
which hurt on the left side of his head.  The diagnosis was 
headache.  Later in June 1992, the veteran told of headaches 
since serving in Vietnam.  They were getting worse.  They 
affected the left side or mid face.  He had to lie down, 
which did not help.  The diagnosis was possibly vascular 
headache (atypical migraine).  Later that month, the veteran 
reported that medication did not help.  The diagnosis was 
vascular headache versus tumor.  

The veteran was examined for PTSD in November 1992, he 
complained of headaches.  He stated that they occurred 3 to 4 
times a month and lasted 3 to 4 days.  Medication did not 
help much.  The diagnosis was headaches with depression.   

In May 1993, the veteran complained of cluster headaches and 
that was the diagnosis.  In July 1993, the veteran complained 
of frequent headache with severe pain.  He told of constant 
headaches since serving in Vietnam.  The diagnosis was 
headache, common migraine.  Later in July 1993, he complained 
of persistent headaches since Vietnam and the diagnosis was 
chronic headaches.  In September 1993, the veteran reported 
headaches which were intermittent and sometimes lasted 3 to 4 
days, involving the left side of the head.  The diagnosis was 
chronic headaches.  Later in September 1993, the veteran gave 
a history of migraine and said that he had a headache since 
the previous day.  Findings were normal.  The diagnosis was 
chronic tension headaches.  In November 1993, the veteran 
reported headache and memory loss.  Headaches were frontal 
and radiated to the neck, without change since 1967.  The 
diagnosis was stress headache.  

The veteran was afforded a VA neurological evaluation for his 
headaches in December 1993.  He described very frequent 
severe pressure across the bifrontal area and sometimes the 
occiput and down the neck.  There was no pounding quality, no 
positive visual phenomenon, no aura, no nausea, and no 
vomiting.  Pain was significant to the point that he had 
difficulty concentrating.  The headaches averaged 2 to 5 days 
in duration and occurred several times a month.  The history 
of head trauma was noted.  Examination led to the assessment 
that the veteran had chronic near daily tension headaches.  

VA neurology clinic notes of March 1994 show complaints of 
chronic headaches and normal findings.  Medication was 
recommended.  In July 1994, the veteran said that the 
headaches were not as severe, but he still got them.  The 
diagnosis was chronic headache.  

A VA clinical note of March 1995 shows that the veteran 
reported having a headache for 4 days.  Findings were normal.  
The diagnosis was headache.  When seen at the VA neurology 
clinic, in July 1995, the veteran reported that his headaches 
had not improved.  The diagnosis was chronic headaches.  
Chronic headaches were again diagnosed in September 1995.  

A psychological evaluation for a VA day hospital program 
dated in November 1995 discussed the veteran's work situation 
in detail.  Chronic headaches were noted without indication 
that they interfered with the veteran's employment.  

A March 1996 VA clinical record shows complaints and 
diagnosis of chronic headaches.  In June 1996, the veteran 
complained of headache and right frontal pain.  The diagnosis 
was chronic headache.  In July 1996, it was reported that the 
veteran had headaches most of the time.

A VA neurology consultation report, dated in March 1997, 
shows complaints of headaches and a diagnosis of chronic 
headaches.  In a May 1997, consultation report, the veteran 
reported chronic headaches since a 1967 head injury in 
Vietnam.  Headaches were low grade with occasional increased 
pain 3 times per month.  The diagnosis was tension headaches.  
A consultation report dated in July 1997 contains complaints 
of chronic headaches.  Headaches occurred daily over the past 
week.  They seemed worse over the left eye, where they 
occurred daily.  The diagnosis was chronic headache.  

In August 1997, the clinical diagnosis was chronic headache, 
tension headache.  

During his November 1998 Board hearing, the veteran reported 
headaches 4 to 5 days a week.  He treated them with strong 
medication which put him to sleep.  He said he was not able 
to function with the headaches.  Lying down or sleep helped.  

In May 1999, the Board remanded this case in order to accord 
the veteran a neurological examination to obtain additional 
data concerning his headaches.

The report of a June 1999 neurology consultation shows that 
the veteran reported mild daily headaches, with a severe 
headache about once a week.  The assessment was chronic post-
traumatic headaches.  

The report of a September 1999 neurology consultation shows 
the veteran reported generally good results with Elavil, but 
he had occasional breakthrough headaches.  The assessment was 
post-traumatic headaches.  

The neurology examination requested by the Board was done in 
August 2000.  The examiner noted that he had reviewed the 
claims folders.  The veteran had mild daily headaches with 
severe ones once or twice a week.  Medication was helpful but 
did not completely relieve headaches.  Neurologic findings 
were normal.  The diagnosis was history of closed head trauma 
with chronic daily headaches.  The headaches apparently 
interfered with activities only when severe.  

On his July 2002, Board hearing, the veteran gave sworn 
testimony describing his headaches.  There was testimony to 
the effect that the veteran had chronic headaches with severe 
ones once or twice a week.  The severe ones were said to 
preclude him from doing almost anything.  Medication did not 
fully control the headaches.  

Analysis  The headaches are currently rated as 10 percent 
disabling.  For the headaches to be analogous to the next 
higher rating for migraine, 30 percent, there would have to 
be characteristic prostrating attacks occurring on an average 
once a month over the last several months.  In this case, the 
evidence shows that the veteran experiences frequent 
headaches with occasional severe ones; but, it does not show 
that his severe headaches approximate the prostrating attacks 
which are characteristic of migraine headaches.  38 C.F.R. 
§§ 4.7, 4.20 (2001).  Since he does not have the 
characteristic prostrating attacks, the claim must be denied.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2001) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board, as did the RO (see statement of the case dated in 
May 2001), finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2001).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  






	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.

An evaluation in excess of 10 percent for post-traumatic 
headaches is denied.  


			
	A. BRYANT	GARY L. GICK
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 


